PCIJ_AB_43_PolishWarVessels_LNC_NA_1931-12-11_ADV_01_NA_01_EN.txt. IST

DISSENTING OPINION BY COUNT ROSTWOROWSKI.
[Translation.]

Being unable to concur in the conclusions of the Advisory
Opinion, I feel obliged to exercise my right under Article 57
of the Statute to append to the Opinion of the Court a
statement of my separate opinion.

The Court has had before it the request of the Council of
the League of Nations at the very moment when the latter
is about to undertake the final settlement of the question of
access to and anchorage in the port of Danzig for Polish war
vessels ; accordingly, I venture to draw attention to certain
important points which emerge from the actual wording of the
question submitted to the Court.

This question is formulated as follows:

“Do the Treaty of Peace of Versailles, Part III,
Section XI, the Danzig-Polish Treaty concluded at Paris on
November oth, 1920, and the relevant decisions of the
Council of the League of Nations and of the High Com-
missioner, confer upon Poland rights or attributions as
regards the access to, or anchorage in, the port and
waterways of Danzig of Polish war vessels? If so, what
are these rights or attributions ?”

It follows from the way in which the question is formulated
that

(1) in so far as concerns the sources of law to be consulted
for the purposes of the Advisory Opinion, two are indicated
with some precision, whereas the two others, and particularly
the decisions of the Council and of the High Commissioner,
are merely described as “relevant”; this makes it incumbent
on the Court to decide precisely which are, in its view, relevant,
i.e. which have been taken with the object of regulating the
matter in question ;

(2) with regard to the substance or constituent elements of the
rights or attributions, the Council’s request only defines them

4 27
DISSENTING OPINION BY COUNT ROSTWOROWSKI 152

by the words: ‘‘as regards the access to or anchorage in the
port and waterways of Danzig of Polish war vessels’, without
specifying more precisely the powers covered by these ideas ;

(3) as regards the actual purpose of the Advisory Opinion
which the Court is asked to give, this is to establish whether
the sources of law indicated under (I), or any one of them,
confer on Poland, in the connection described under (2), any
rights or attributions, and, if so, what rights or: attributions ?

I.

In view of the connection existing between these three ele-
ments, which are in part interdependent, and of the desira-
bility of determining as precisely as possible what appears to
me must constitute the starting point for the Court’s investi-
gations, ie. the precise meaning of the expression: “access
and anchorage for war vessels”, it seems to me necessary to
consider what positive data are afforded by the documents
placed on the Court’s record with regard to the. substance of
the rights or attributions in question.

In what may be called the official terminology, are employed
at the outset two expressions, used simultaneously, though
with reference to different conceptions, by the Council of the
League of Nations: these were ‘point d'attache” with special
reference to the vessels allocated to the Polish maritime police,
and “port d’attache’—a more general term used with reference
to war vessels. The distinction ceased to have any importance
when the Council of the League of Nations, by its Resolution
of June 22nd, 1921, grouped the two problems together. In
November 1927, the more general term—the only one which is
relevant—-was by agreement between Poland and the Free City
of Danzig, replaced, for the purposes of subsequent negotia-
tions, by the expression ‘access to and anchorage im the port
of Danzig for Polish war vessels’. This expression is also
used by the Council in its request of September roth, 1931,
save that it has inserted after the word ‘port’: ‘and water-
ways”.

This change in terminology did not seem to involve any
substantial. change in any rights which might exist; the

28
DISSENTING OPINION BY COUNT ROSTWOROWSKI 153

substance of these rights cannot therefore be better illustrated
and defined than by the practice of more than ten years ori-
ginating with the agreement concluded on October 8th, 1921,
between Poland and the Free City, under the auspices of the
League of Nations. Now, according to this long followed prac-
tice, access and anchorage for Polish war vessels means shelter,
mooring, provisioning, repairs, the purchase of various mate-
rial, etc., operations of which the Polish Government’s Agent
has given a detailed description in the course of the hearings
before the Court and which are all of an administrative kind
and economic in their nature and justify the description of
the use made of the port of Danzig as an exclusively pacific
use, which cannot be confounded with the establishment of a
naval base, which is expressly forbidden.

The attention of. the Council of the League of Nations was
directed to these powers, which constitute the precise import
—by no means either vague or indeterminate—of access to
and anchorage in the port of Danzig for Polish war vessels.
The Council dealt ‘with these questions by means of two dis-
tinct procedures on different lines: the first aimed at a provi-
sional modus vivendi and the second at a final setilement. Both
in their respective sphere merit examination from a legal stand-
point.

IT.

(a) The provisional setilement first finds a place in the Polish-
Danzig agreement suggested by the President of the Council
of the League of Nations on October rst, 1921, and concluded
by the two Parties concerned, before the High Commissioner,
on October 8th, Igar. The Council noted this agreement
in its Resolution of January 12th, 1922, and described it as
concluded with the object of “providing safety and the neces-
sary harbour facilities for Polish war vessels’; it also fixed
the duration of these powers by deciding that the preliminary
agreement should remain in force until the question had been
considered by the Council.

The above-mentioned Resolution may therefore be con-
sidered, for the purposes of the present proceedings, as a

29
DISSENTING OPINION. BY COUNT ROSTWOROWSKI I54

“yelevant decision” in so far as it regulates, by approving the
agreement between the Parties, the question of access. to and
anchorage in the port of Danzig for Polish war vessels. By
so doing it creates special legal relations taking the form of
attributions and obligations accruing to or ‘devolving upon
the respective Parties. Thus, by the mutual agreement of
Poland and the Free City of Danzig, and by the authority
of the Council, a régime was established in 1921 which, though
doubtless provisional and subordinate in character, was. never-
theless a legal régime the lawfulness of which has not been
disputed and which had continued in operation down to the
present day.

Under this agreement, Poland is granted “the use of the
port of Danzig’, subject to notifying the President of the
Senate of Danzig of the number of ships she wishes to keep
in the port. For his part, the President of the Senate under-
takes to raise no objection to these ships remaining in the
port. Finally, the Harbour Board is to provide the necessary
berths. Then follows a clause of style to the effect that the
arrangement does not commit. either side as regards any
future agreement on the subject between the two States, or
any decision of the Council.

(6) The provisional settlement was subsequently set out in
another resolution of the Council and in a decision of the High
Commissioner—both dated September roth, 1931. This second
intervention on the part of the organs of the League of
Nations took place in the following circumstances :

When—following upon, firstly, .the denunciation of the
agreement in 1927 by the Free City and the successive exten-
sions of the agreement in 1928 and 1931 and, secondly, the
failure of the negotiations for a new agreement—the two
Parties were about to find themselves without any agreement
to rely upon, the High Commissioner in a supplementary
report, dated August zoth, 1931, drew the Council’s attention
to the unfortunate consequences likely to ensue from the
fresh difference of opinion and stated that he believed he
would be rightly interpreting his duties by doing ‘‘everything
in his power to forestall and prevent such consequences”.

30,
DISSENTING OPINION BY COUNT ROSTWOROWSKI 155

The Council, acting on this report, adopted on September roth,
1931, a resolution to the effect that:

“Pending the Council’s final decision on this matter, the
High Commissioner is requested to draw up provisional regu-
lations. This arrangement shall in no wise prejudge the final
settlement of the question.”

In pursuance of this mandate, the High Commissioner on
the same date, September igth, 1931, issued a provisional
regulation. Formally, the new regulation—issued by the
Council’s representative—entirely superseded the agreement
concluded on October 8th, 1921, between the Parties. In
substance, the new régime at present in force retains all the
features of the preceding régime, except that a clause is
added forbidding the sending ashore of naval patrols, and
another providing for. arbitration by the High Commissioner
in the event of a difference of opinion. With regard to the
duration of the régime thus instituted, Poland is to continue
to use the port of Danzig, as during these last years, for her
war vessels until the question of the access to and anchorage
in the port of Danzig has been settled definitively by a
decision of the Council of the League of Nations.

The interest residing in an examination of the provisional
régime—apart from the fact that this examination is neces-
sary in law, since it relates to relevant decisions of the
Council and the High Commissioner—consists in the fact that
it makes it possible :

(1) to ascertain with the necessary precision, the nature
of the use made of the port since more than ten years by
Polish war vessels ;

(2) to estimate at its true value the formal insistence of
the intervention of the organs of the League of Nations in this
question ;

{3} to observe the direction of the Council’s train of thought,
which is invariably directed towards the maintenance and
continuance of the régime without the latter at any time
- being regarded as an abuse of or contrary to the law in force.

31
DISSENTING OPINION BY COUNT ROSTWOROWSKI 156

III.

Before describing the Council’s activities in regard to a
final settlement of this matter, it is absolutely necessary to
examine firstly the legal provisions of a higher order governing
both the rights and obligations of the two Parties concerned
and the Council’s jurisdiction in regard to Polish-Danzig affairs.
That brings us once more to the question put by the Council
in its request, a question which upon closer analysis runs as
follows :

Should the access and anchorage of Polish warships, under-
stood in an administrative, economic and pacific sense and
which represent the necessary facilities and security granted
to Poland by the provisional regulation, be considered substan-
tially as also. forming the subject of rights of a superior order,
rights to be respected by Danzig and the Council of the League
‘of Nations? Can they be included among those specially
conferred on Poland by the relevant provisions of the Treaty
of Versailles ?

(2) In the absence of an express provision governing the case
in question, and since it is obviously impossible to find a
provision dealing with such a very special position, recourse .
must be had to the very general principles of Section XI,
Part III, of the Treaty of Versailles, and, most of all, espe-
cially to Article r0o4, paragraph 2.

This Article confers on Poland without any restriction the
free use and service of all waterways, docks, basins, wharves
and other works within the territory of the Free City, neces-
sary for Polish imports and exports.

Regard being had to the tenour of this clause together with
its terms, a literal interpretation of it seems to me to cover
completely the above defined use of the port.

I. The benefit is conferred on Poland, on the Polish State
as a whole, including its people, its commercial companies, its

32
DISSENTING OPINION BY COUNT ROSTWOROWSKI 157

Government, in short, on Poland as a legal personality. No
distinction is drawn between warships, mercantile vessels, pleas-
ure boats, fishing boats. The words “without any restriction”
which follow the word “Poland” show that there was no inten-
tion to limit the principle ratione persone by excluding from
its application any given category of beneficiaries.

2. Nor was any restriction laid down in regard to the nature
of the use: “the free use and service” obviously covers the
use in question.

3. As regards the subject matter of this right of use and
service, this is indicated in so many words and includes water-
ways, docks, basins, wharves, and other works necessary for
Polish. imports and exports. It has been argued that the
concluding words rule out warships. JI cannot share this
‘view. In my view there is no ground for extending in this way
the meaning of words which define the subject matter of
this use and which are intended to withdraw from such use
installations not necessary for exports and imports, and to
give these words a restrictive effect either in respect of the
nature of the use or the special character of the beneficiaries.
Nothing in the wording of the principle laid down in Arti-
cle 104, paragraph 2, allows us to restrict the meaning by adding
the words “for commercial purposes” or. even the words “of an
economic character”, although incidentally the latter expression
would in this case cover the activities of Polish warships in
- the port of Danzig.

If, however, this wording of the text should give rise to
any doubt as to its true meaning, so that recourse must be
had to an interpretation according to its spirit, the. principles
underlying Articles 100 to 108 of the Treaty of Versailles
would not lead to a different result. Recourse to these
principles would certainly not be justified if the object were
to draw inferences contrary to the terms of the relevant
articles. Clearly such a recourse would be fully justified if,
where any dowbt exists, these principles threw a light on the
text in which they find concrete legal expression. That it
seems to me is the import in this case of the principle of
free and secure access for Poland along with its corollary, viz.

33
DISSENTING OPINION BY COUNT ROSTWOROWSKI 158

the intention’ of the Powers to establish the closest relations
‘between Danzig and Poland. In the light of these principles,
Article 104, paragraph 2, can in no circumstances be inter-
preted restrictively to the detriment of Polish warships. .

(6) Understood in this way, Article 104, paragraph 2, is not
the only provision of which account is to be taken in settling
the present case. Section XI, Part III, of the Treaty of
Versailles contains other articles which may be relevant, parti-
cularly Articles 102 and 103 the object of which is to regulate
the territorial integrity and political independence of Danzig,
the autonomy of the Danzig people and the security of the
Free City. Article 102, which places the Free City under the
protection of the League of Nations, appears to me to be
specially relevant.

- The connection which in my view exists between Poland’s
‘right to access and anchorage for her warships in Danzig—
a right based on Article 104, paragraph z—on the one hand,
and the exercise of the right of protection granted to the
League of Nations in Article 102, on the other, les in the
military character of the vessels concerned in this case. The
existence of this character which, in itself, is insufficient to
deprive Poland of the right to obtain the benefit for her
warships of the particular advantages conferred by Article 104,
paragraph 2, seems, on the contrary, sufficient to authorize
the League of Nations to make use of its right of protection
in so far as the exercise by Poland of her rights were likely
to threaten Danzig’s security. In other words, the League
of Nations, without denying or destroying Poland’s rights.
under Article 104, paragraph 2, has the power to regulate the
exercise of that right and to lay down such necessary condi-
tions as may be adjudged necessary for the security of the
Free City.

The military character of vessels—irrelevant to an accurate
interpretation of Article 104, paragraph 2—appears, on the
contrary, relevant to call into play Article 102 and to fix on
the basis of that Article the exact conditions for the applica-
tion of Article 104, paragraph 2. The two provisions cited,
one of which confers certain rights on Poland, and the other

34
‘ DISSENTING OPINION BY COUNT ROSTWOROWSKI 159

of which, jurisdictional in character, provides the Council of
the League of Nations with a legal basis to limit if necessary
the exercise—constitutes between them, to my mind, the
fundamental legal framework in which the present problem
lies.

It is otherwise with the Convention of Paris, which cannot
be regarded as relevant to the present case. The legal posi-
tion of Polish warships is outside this Convention in the same
way as the question of Danzig’s defence by Poland, a question
which was expressly placed outside its scope. Moreover, the
terms of the Convention neither explicitly nor implicitly
weaken the scope of the two relevant articles of the Treaty
of Versailles. It is in the light of both these articles taken
together that the Council’s activities can be legally appraised.
This applies both to any provisional action of the Council
and to its definitive action. In two different ways such
action assumes the character of pure regulation deriving its
legal origin from Article 102. Whether the Council acts by
itself or whether it has recourse to a friendly settlement
between the Parties negotiated under its auspices—the course
adopted cannot in any way modify its essential legal position,
as that position seems to me to result from the Treaty of
Versailles.

IV.

Having examined the Council’s work in connection with a
provisional settlement, it merely remains for me to make a
few observations on its activities in connection with definitive
regulation. |

Begun on October 20th, 1920, suspended on January 12th,
1922, the latter was resumed afresh on September roth, 1031.

Originally the question of access and anchorage for Polish
warships was connected, under the title of ‘port d’attache’,
with that of the defence of Danzig by Poland. This was due
not only to reasons of a formal character arising from the
fact that both matters fall within the jurisdiction of the
League of Nations in its capacity of Danzig’s protector, but

5 35

“ a
DISSENTING OPINION BY COUNT ROSTWOROWSKI 160

also because both matters were regarded as coming within
the scope of the principle of close relations to be established be-
tween both countries. In fact, however, the two problems were
distinct, seeing that any mandate for the defence of Danzig
contemplated extraordinary circumstances, while the question
of access and anchorage (then port d’attache) arose out of
Poland’s permanent needs. .

Dealt with jointly at the session of June r92I, the Reso-
lution of June 22nd, 1927, provided different and independent
solutions for both questions.

When the Council, after having found it (in paragraph 6 of its
Resolution) unnecessary to take a decision in regard to the defence
of Danzig by sea, nevertheless took a definite stand (in paragraph 7)
in regard to the question of the port d’attache and entrusted the
High Commissioner with the task of examining the means of creat-
ing a port d’attache in the port of Danzig without estab-
lishing there a naval base, the decision thus taken certainly
marks a significant step in the gradual development of the
efforts towards a settlement. But from a strictly legal stand-
point, it is in my view difficult to see in clause 7 (as it is
for that matter in all the acts which preceded as well as
those which followed it) anything which departs in one sense
or the other from my conception of a settlement developed
_ above. If this part of the Resolution cannot in my view be
. regarded as relevant as an original and basic source of
Poland’s rights, equally it cannot be invoked to question or
deny those same rights. Its-real significance is that it fur-
nishes evidence of the Council’s definite intention to give
satisfaction to Poland’s demands short of creating a naval
base. The reexamination of this question after a lapse of
ten years has in my view no other significance.

To sum up: If I had to reply to the question put by
the Council, I would draw the conclusion from the above
considerations, as follows:

36
DISSENTING OPINION BY.COUNT ROSTWOROWSKI 161

Rightly interpreted, Article 104, paragraph 2, of the Treaty
of Versailles confers on Poland in principle rights in regard
to the access and anchorage of Polish warships in the port
and waterways of Danzig which are substantially similar to
the attributions which were and remain granted to Poland
by the relevant decisions of the Council dated January rath,
1922, and September xgth, 1931, together with the relevant
decision of the High Commissioner dated September roth,
1931.

However, the regulation of the aforementioned rights and
attributions, under Article 102 of the Treaty of Versailles,
rests with the League of Nations in so far as any given use
of the port by Polish warships, authorized in principle by
Article 104, paragraph 2, of the Treaty of Versailles, would
be likely to threaten the security of Danzig, which is placed
under the protection of the League of Nations.

(Signed) M. RoSTWOROWSKI.

37
